Citation Nr: 0605709	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left foot.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In May 2004, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  In November 2004, the Board, in part, remanded 
the appeal for further development.


FINDINGS OF FACT

The veteran currently does not have osteoarthritis of the 
left foot.


CONCLUSION OF LAW

Osteoarthritis of the left foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the September 2003 notice letter 
essentially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The letter informed the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection.  The letter also informed him of his and VA's 
duties in obtaining evidence.  Lastly, the letter informed 
him that additional information or evidence was needed, to 
include any private medical records that he had, and asked 
him to send any additional information or evidence.  Thus, as 
a practical matter, the Board observes that the veteran has 
been informed of the need to submit any evidence in his 
possession that pertains to his claim.  Moreover, in a 
December 2004 letter, VA specifically asked the veteran to 
send any evidence in his possession that pertains to his 
claim.  This was followed by a readjudication in November 
2005.  

In addition, VA provided the veteran with a copy of the 
appealed January 2003 rating decision, August 2003 statement 
of the case, December 2004 Board decision and remand, and 
November 2005 supplemental statement of the case.  These 
documents provided notice of the law and governing 
regulations, and the reasons for the determinations made 
regarding his claim.  By way of these documents, the veteran 
was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA and privat medical records, 
VA examination reports, and statements made by the veteran in 
support of his claim.  Additionally, in light of the Board's 
finding that the veteran currently does not have 
osteoarthritis of the left foot, the Board concludes that VA 
will discontinue providing assistance in obtaining evidence 
because the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate this claim.  See 38 C.F.R. § 3.159(d).  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Initially, the Board notes that the veteran is service-
connected for residuals of fracture of the left fifth 
metatarsal.  In a January 2003 rating decision, the RO denied 
an increased rating for this disability.  The veteran did not 
appeal; therefore, the Board will limit its review to whether 
the veteran has osteoarthritis of the left foot that is 
related to service.

After review, the Board finds that the veteran did not have 
osteoarthritis of the left foot in service.  In this regard, 
his service medical records, to specifically include X-ray 
reports, show that he fractured his left fifth metatarsal; 
however, they are negative for osteoarthritis of the left 
foot.  

The Board notes that an October 1980 entry in the service 
medical records reflects a diagnosis of traumatic arthritis 
secondary to a healed left fifth metatarsal fracture.  In 
this regard, the Board observes the entry's notation that X-
rays showed a healing diagonal distal third fifth metatarsal 
with evidence of sequestrum.  Thus, the notation itself does 
not indicate osteoarthritis.  In this regard, the Board 
observes that a sequestrum is a dead bone fragment that is 
separated from healthy bone.  Webster's II New College 
Dictionary (2001).  The Board reiterates that the X-ray 
evidence at the time was negative for osteoarthritis.  
Therefore, the Board finds that the above diagnosis of 
traumatic arthritis is not supported by the evidence of 
record, and thus the diagnosis is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

Post service, although the record contains findings of a 
healed fracture of the left fifth metatarsal, there is no 
diagnosis of osteoarthritis of the left foot confirmed by X-
ray evidence.  In this regard, X-rays taken at May 1981, May 
1984, and June 1986 VA examinations reflect no evidence of 
osteoarthritis of the left foot.  Furthermore, a July 2003 
private medical record reflects that X-rays of the left foot 
revealed an old fracture in the shaft of the left fifth 
metatarsal, well maintained joint spaces in the mid foot, and 
normal alignment of the fourth and fifth rays.  Thus, there 
is no post-service evidence of osteoarthritis of the left 
foot.

The Board notes that a November 2001 VA examination report 
reflects that the veteran has mild degenerative joint disease 
of the right elbow and an old healed fracture of the left 
fifth metatarsal as evidenced by March 2001 X-rays.  Because 
of the ambiguity of this statement, the Board requested a VA 
examination to determine whether the veteran has 
osteoarthritis of the left foot.  The subsequent March 2005 
VA examination report reflects that September 2003 X-rays of 
the feet showed an old healed fracture of the fifth 
metatarsal on the left and no other bony abnormality on 
either side.  Furthermore, the examiner stated that there is 
no evidence of osteoarthritis in the veteran's left foot.  
The examiner explained that the fact that the veteran had 
some increased activity on the bone scan, as reported by the 
veteran, is not necessarily diagnostic of degenerative 
disease or osteoarthritis, and that in fact the plain films 
would suggest quite the opposite.  

The Board also notes that the record contains a general 
diagnosis of osteoarthritis.  In this regard, the Board 
observes that the diagnosis is not specific to the left foot.  
A March 2001 private medical record reflects a history of 
osteoarthritis of the back and large joints.  Similarly, 
another March 2001 private medical record reflects 
osteoarthritis of the right shoulder and arm, left leg, and 
back.  Lastly, a March 2001 VA treatment note reflects a 
diagnosis of degenerative joint disease but does not indicate 
that it is of the left foot.  Indeed, a separate diagnosis is 
given for left foot pain, indicating that it is not referring 
to the foot.  

In sum, the evidence of record fails to show that the veteran 
has osteoarthritis of the left foot.  In light of the above, 
the Board observes that there can be no valid claim for 
service connection in the absence of proof of a present 
disability.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, the veteran has not submitted 
competent medical evidence linking any current osteoarthritis 
of the left foot to service.

The Board acknowledges the veteran's contention that he has 
osteoarthritis of the left foot that is related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for osteoarthritis of the left foot.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for osteoarthritis of the left foot is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


